DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-12, 15, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beck et al. (US 2005/0199706 A1) in view of Kingsborough et al. (US 7607574 B2).
Regarding claim 1, Beck teaches a package assembly for processing a plurality of transaction cards at a point of sale comprising: at least two transaction cards [0023], each with a unique account identifier associated with a unique account [0091]; a package for securing the plurality of transaction cards (Fig. 3), wherein the package comprises at least three distinct identifiers present and accessible on the package assembly, wherein the at least three distinct identifiers comprise a unique package identifier [0096], a vendor product identification code identifier [0091], and an identifier which is a combination of the unique package identifier and the vendor product identification code identifier [0119].
Beck lacks the identifiers all being visible.

Therefore it would have been obvious to one of ordinary skill in the art to make the identifiers externally visible because it allows the identifiers to be scanned and activated without requiring opening of the entire package, thus making the checkout process at the point of sale more efficient.
Regarding claim 2, Beck teaches wherein the package further comprises transaction cards issued by a singular card issuer [0010].
Regarding claim 3, Beck teaches wherein the package further comprises transaction cards issued by a plurality of card issuers [0028] [0056].
Regarding claim 4, Beck teaches wherein the package further comprises transaction cards issued by affiliated issuers [0028] [0056].
Regarding claim 5, Beck teaches wherein the package further comprises transaction cards issued by non-affiliated issuers [0028] [0056].
Regarding claim 6, Beck teaches wherein the package further comprises an identifier that is interpretable by a point of sale component [0028] [0031 ] [0105].
Regarding claim 7, Beck teaches wherein the at least three distinct identifiers comprise bar codes, magnetic stripes, series of numerals, series of letters, series of symbols, or combinations thereof [0031].
Regarding claim 8, Beck teaches a method for the secure processing of a package assembly at a point of sale comprising: providing a plurality of transaction cards [0023], each with a unique account identifier, assembled into a package, wherein each unique account identifier is associated to a unique account [0091]; assigning a unique package identifier to the package, wherein the unique package identifier is present and accessible on the package assembly [0096]; assigning a vendor product identification code identifier to the package, wherein the vendor product identification code 
processing the information contained in the database upon receipt of a request to activate or deactivate the package [0043] [0044]; in response to the processing, initiating an activation or deactivation protocol for the individual transaction cards contained in the package, wherein the activation or deactivation protocol comprises conveying a request for transaction card activation or deactivation to the individual transaction card issuer's authorization system to effectuate activation or deactivation of the individual transaction cards [0035] [0043] [0044]; receiving indication of activation or deactivation of the individual transaction cards from the individual transaction card issuer’s authorization system [0035] [0043] [0044]; and communicating the activation or deactivation of the individual transaction cards to the point of sale [0033].
Beck lacks the identifiers all being visible.
Kingsborough teaches wherein the at least three distinct identifiers are each separately externally visible (18, 30, 32, Fig. 2B).
Therefore it would have been obvious to one of ordinary skill in the art to make the identifiers externally visible because it allows the identifiers to be scanned and activated without requiring opening of the entire package, thus making the checkout process at the point of sale more efficient.

Regarding claim 10, Beck teaches wherein the unique identifiers of the individual transaction cards are manually associated with the unique package identifier [0054] [0107],
Regarding claim 11, Beck teaches wherein the unique identifiers of the individual transaction cards are automatically associated with the unique package identifier [0054] [0107],
Regarding claim 12, Beck teaches wherein the unique identifiers of the individual transaction cards are associated with the unique package identifier mechanically, electronically, or by a combination thereof [0107] [0119].
Regarding claim 15, Beck teaches a package assembly processing system comprising: a plurality of transaction cards [0023], wherein each individual transaction card comprises a unique account identifier and wherein each unique account identifier is associated to a unique account [0091]; a package for securing the transaction cards (Fig. 3) comprising at least three distinct identifiers present and accessible on the package, wherein the at least three distinct identifiers comprise a unique package identifier [0096], a vendor product identification code identifier [0091]; and a combination of the vendor product identification code identifier and the unique package identifier [0119]; a point of sale component configured to interpret the package identifier [0115-0118]; a secure connection for transaction card processing system communications (Fig. 4, Fig. 5); A point of sale component configured to request activation or deactivation of the package identifier via the secure connection, wherein the request may comprise either a one-step or a two-step sequence [0035]; a processor configured to process the unique package identifier and a corresponding activation or deactivation request at the point of sale; whereby the processor communicates an activation or deactivation request for the package identifier to a multicard transaction computer via the secure 
Beck lacks the identifiers all being visible.
Kingsborough teaches wherein the at least three distinct identifiers are each separately externally visible (18, 30, 32, Fig. 2B).
Therefore it would have been obvious to one of ordinary skill in the art to make the identifiers externally visible because it allows the identifiers to be scanned and activated without requiring opening of the entire package, thus making the checkout process at the point of sale more efficient.
Regarding claim 18, Beck teaches wherein package’s unique identifier is a bar code, magnetic strip, series of numerals, series of letters, series of symbols, or a combination thereof [0031].
Regarding claim 19, Beck teaches wherein the multicard transaction computer comprises at least one processing unit [0127],
Regarding claim 20, Beck teaches wherein the multicard transaction computer comprises a plurality of processing units [0127],
Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck as modified by Kingsborough and further in view of Nootebos et al. (US 20040153410 A1). The teachings of Beck and Kingsborough have been discussed above.
Regarding claims 13, 14, 16, and 17, Beck teaches the method of claim 8, as shown above.
Beck lacks the log.

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine Beck and Nootebos because it allows the administrator to cooperate with any criminal investigations or similar activities [0069].
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Kingsborough and are required by the amendments regarding the visibility of the identifiers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RAFFERTY D KELLY/               Examiner, Art Unit 2876